DETAILED ACTION
	This action is in response to application 16/632351, filed on 1/19/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims require “comparing whether a production start time . . . is larger than a start value” and “comparing whether a production stop time . . . is smaller than a stop value.” These comparisons are unclear because using “larger” and “smaller” for comparisons of time values yields undefined results. 
A “time” cannot be “small” or “large.” A time may be “earlier” or “later” than another. Likewise, a given quantity of time, e.g., a duration, may be “smaller” or “larger” than another such quantity. However, the claimed “time,” which represents a specific point in time, has no size and thus cannot be “large” or “small” and cannot be “larger” or “smaller” than anything. Comparing ‘sizes’ of individual times as claimed is the same as comparing ‘sizes’ of individual points in space, which is logically inconsistent because points in space have no measurable size. Comparing sizes of time values to determine 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2016/0078396, hereinafter “Kamioka.”
	Regarding claim 1, Kamioka anticipates “A production management method, (see, e.g., Kamioka, para. 1; “a monitor system, and more particularly relates to a monitor system using mobile terminals configured to monitor the status of equipment operating in a production field such as a plant.”) comprising: 
acquiring a first time data of a first type machine; filtering to obtain a production data of a first type product produced by the first type machine under the first time data based on a preset algorithm; (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A solder printing inspection device 21 configured to 
searching to obtain a current distribution site of the first type product, according to the production data of the first type product; (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A branching device 31 is provided between the solder printing inspection device 21 and the component mounting device 12. The printed circuit board 1 determined as non-defective by the solder printing inspection device 21 is guided to the component mounting device 12 on the downstream side”) and 
withholding the first type product in the current distribution site.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “while the printed circuit board 1 determined as defective is, on the other hand, discharged to a defective storage unit 41. According to this embodiment, the branching device 31 corresponds to the discharge unit.”).
Regarding claim 2, Kamioka anticipates “The production management method of claim 1, wherein, before the operation of acquiring a first time data of a first type machine, the production management method further comprises: acquiring production information of a product.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A solder printing inspection device 21 configured to check the conditions (for example, printing position, height and quantity) of the printed cream solder 3 is placed in the downstream of the cream solder printing device 11.”).
Regarding claim 3, Kamioka anticipates “The production management method of claim 2, wherein, the production information comprises: a serial number of the product, a barcode, a two-dimensional code, a production start time, a production stop time, a production site, a serial number of a production machine, a machine parameter, or a current distribution site.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; production site, machine parameters, and/or current distribution site).
	Regarding claim 4, Kamioka anticipates “The production management method of claim 3, wherein, the production information is monitored, recorded, and stored, to form a production information library with the production information of all of the products.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 84). 
Regarding claim 7, Kamioka anticipates “The production management method of claim 1, wherein, the operation of withholding the first type product in the current distribution site comprises: acquiring a site capable to withhold product; comparing the current distribution site of the first type product with the site capable to withhold product; and withholding the first type product at the current distribution site, in response to a determination that the current distribution site of the first type product is comprised in the collection of the site capable to withhold product.” (see, e.g., Kamioka, figs. 2-3 & associated text, various destinations for defective products are identified in relation to whichever machine caused the defect to arise).
Regarding claim 8, Kamioka anticipates “The production management method of claim 7, wherein, after the operation of comparing the current distribution site of the first type product with the site capable to withhold product, the production management method further comprises: transferring the first type product to a nearest site capable to withhold product to withhold the first type product, in response to a determination that the current distribution site of the first type product is not comprised in the collection of the site capable to withhold product.” (see, e.g., Kamioka, figs. 2-3 & associated text, the distribution site for a defective product is changed from the next machine along the manufacturing line to the nearest discharge unit).
Regarding claim 9, Kamioka anticipates “The production management method of claim 1, wherein, the operation of withholding the first type product in the current distribution site comprises: classifying the production data of the first type products in the same current distribution site into one type, to obtain a production data list of the first type products in each current distribution site; and sending the production data lists of the first type products corresponding to different current distribution sites to the systems corresponding to the sites, to allow the corresponding systems to block all the first type products in the site thereof according to the production data of the first type products.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; fig. 10 & associated text; defective products are tracked and blocked from continuing along the production line).
Regarding claim 10, Kamioka anticipates “A production management system, (see, e.g., Kamioka, para. 1; “a monitor system, and more particularly relates to a monitor system using mobile terminals configured to monitor the status of equipment operating in a production field such as a plant.”) comprises: 
a first acquiring module, configured to acquire a first time data of a first type machine; a filtering module, configured to filter to obtain a production data of a first type product produced by the first type machine under the first time data based on a preset algorithm; (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A solder printing inspection device 21 configured to check the conditions (for example, printing position, height and quantity) of the printed cream solder 3 is placed in the downstream of the cream solder printing device 11.”)
a searching module, configured to search to obtain a current distribution site of the first type product, according to the production data of the first type product; (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A branching device 31 is provided between the solder printing inspection device 21 and the component mounting device 12. The printed circuit board 1 determined as non-defective by the solder printing inspection device 21 is guided to the component mounting device 12 on the downstream side”) and 
a withholding module, configured to withhold the first type product in the current distribution site.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “while the printed circuit board 1 determined as defective is, on the other hand, discharged to a defective storage unit 41. According to this embodiment, the branching device 31 corresponds to the discharge unit.”).
Regarding claim 11, Kamioka anticipates “The production management system of claim 10, wherein, the first acquiring module is further configured to acquire production information of a product.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A solder printing inspection device 21 configured to check the conditions (for example, printing position, height and quantity) of the printed cream solder 3 is placed in the downstream of the cream solder printing device 11.”).
Regarding claim 12, Kamioka anticipates “The production management system of claim 11, wherein, the production information comprises: a serial number of the product, a barcode, a two-dimensional code, a production start time, a production stop time, a production site, a serial number of a production machine, a machine parameter, or a current distribution site.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; production site, machine parameters, and/or current distribution site).
Regarding claim 13, Kamioka anticipates “The production management system of claim 11, wherein, the production information is monitored, recorded, and stored, to form a production information library with the production information of all of the products.” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 84).
Regarding claim 18, Kamioka anticipates “The production management system of claim 10, wherein, the withholding module comprises: a second acquiring unit, configured to acquire a site capable to withhold product; a comparing unit, configured to compare the current distribution site of the first type product with the site capable to withhold product; and a withholding unit, configured to withhold the first type product at the current distribution site, in response to a determination that the current distribution site of the first type product is comprised in the collection of the site capable to withhold product.” (see, e.g., Kamioka, figs. 2-3 & associated text, various destinations for defective products are identified in relation to whichever machine caused the defect to arise).
Regarding claim 19, Kamioka anticipates “The production management system of claim 18, wherein, the withholding unit is further configured to transfer the first type product to a nearest site capable to withhold product to withhold the first type product, in response to a determination that the current distribution site of the first type product is not comprised in the collection of the site capable to withhold product.” (see, e.g., Kamioka, figs. 2-3 & associated text, the distribution site for a defective product is changed from the next machine along the manufacturing line to the nearest discharge unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamioka and USPGPUB 2005/0256788, hereinafter “Mukai.”
Regarding claim 5, Kamioka discloses “The production management method of claim 1,” but does not appear to disclose the further limitations “wherein, the operation of acquiring a first time data of a first type machine comprises: acquiring a serial number of an abnormal sampled product; matching to obtain a serial number of the first type machine that produces the abnormal sampled product and a corresponding machine parameter, according to the serial number of the abnormal sampled product; and identifying the machine parameter of the first type machine, to obtain the first time data of the first type machine.” Stated differently, Kamioka does not disclose the use of product serial numbers for tracking abnormal products. However, Mukai discloses “Tracking products to be recalled to find the product serial number of a defective product and the faulty parts or process that caused the defect.” (Mukai, Abstract). Mukai discloses further details of how it uses serial numbers to identify and track defective products and the step(s) along the line which caused the defect(s). (See, e.g., Mukai, para. 35, 48, 68, 88, 157). 
Kamioka and Mukai are directed toward manufacturing quality control and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the serial number tracking functionality of Mukai with the defective product 
Regarding claim 14, Kamioka discloses “The production management system of claim 10,” but does not appear to disclose the further limitations “wherein, the first obtaining module comprises: a first acquiring unit, configured to acquire a serial number of an abnormal sampled product; a matching unit, configured to match to obtain a serial number of the first type machine that produces the abnormal sampled product and a corresponding machine parameter, according to the serial number of the abnormal sampled product; and an identifying unit, configured to identify the machine parameter of the first type machine, to obtain the first time data of the first type machine.” Stated differently, Kamioka does not disclose the use of product serial numbers for tracking abnormal products. However, Mukai discloses “Tracking products to be recalled to find the product serial number of a defective product and the faulty parts or process that caused the defect.” (Mukai, Abstract). Mukai discloses further details of how it uses serial numbers to identify and track defective products and the step(s) along the line which caused the defect(s). (See, e.g., Mukai, para. 35, 48, 68, 88, 157). 

Regarding claim 20, Kamioka discloses “A production management system, (see, e.g., Kamioka, para. 1; “a monitor system, and more particularly relates to a monitor system using mobile terminals configured to monitor the status of equipment operating in a production field such as a plant.”) comprises: 
a first acquiring module, configured to acquire a first time data of a first type machine; a filtering module, configured to filter to obtain a production data of a first type product produced by the first type machine under the first time data based on a preset algorithm; (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A solder printing inspection device 21 configured to check the conditions (for example, printing position, height and quantity) of the printed cream solder 3 is placed in the downstream of the cream solder printing device 11.”)
a searching module, configured to search to obtain a current distribution site of the first type product, according to the production data of the first type product; (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “A branching device 31 is provided between the solder printing inspection device 21 and the component mounting device 12. The printed circuit board 1 determined as non-defective by the solder printing inspection device 21 is guided to the component mounting device 12 on the downstream side”) and 
a withholding module, configured to withhold the first type product in the current distribution site; (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91; “while the printed circuit board 1 determined as defective is, on the other hand, discharged to a defective storage unit 41. According to this embodiment, the branching device 31 corresponds to the discharge unit.”).
wherein, the first acquiring module comprises: an identifying unit, configured to identify the machine parameter of the first type machine, to obtain the first time data of the first type machine;” (see, e.g., Kamioka, figs. 2-3 & associated text, para. 44, 69, 91)
wherein, the withholding module comprises: a second acquiring unit, configured to acquire a site capable to withhold product; a comparing unit, configured to compare the current distribution site of the first type product with the site capable to withhold product; and a withholding unit, configured to withhold the first type product at the current distribution site, when the current distribution site of the first type product is comprised in the collection of the site capable to withhold product.” (see, e.g., Kamioka, figs. 2-3 & associated text, various 
Kamioka does not appear to disclose the further limitation “wherein, the first acquiring module comprises: a first acquiring unit, configured to acquire a serial number of an abnormal sampled product; a matching unit, configured to match to obtain a serial number of the first type machine that produces the abnormal sampled product and corresponding machine parameter, according to the serial number of the abnormal sampled product.” Stated differently, Kamioka does not disclose the use of product serial numbers for tracking abnormal products. However, Mukai discloses “Tracking products to be recalled to find the product serial number of a defective product and the faulty parts or process that caused the defect.” (Mukai, Abstract). Mukai discloses further details of how it uses serial numbers to identify and track defective products and the step(s) along the line which caused the defect(s). (See, e.g., Mukai, para. 35, 48, 68, 88, 157). 
Kamioka and Mukai are directed toward manufacturing quality control and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the serial number tracking functionality of Mukai with the defective product redistribution process of Kamioka, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more precisely identify defective products. (Mukai, para. 157, “When the serial number of a defective product and faulty parts or a faulty process are found, these DBs are consulted to identify the serial numbers of products to be recalled. This makes it 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191